In an action to recover damages for negligence and breach of the covenant of quiet enjoyment, the plaintiff appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated June 17, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The language of the release given in conjunction with the settlement of a prior proceeding between the parties clearly and unambiguously covers the subject matter of this action. Consequently, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint based on the defense of release pleaded in the defendant’s answer (see, Thailer v LaRocca, 174 AD2d 731; Skluth v United Merchants & Mfrs., 163 AD2d 104; LeMay v H. W. Keeney, Inc., 124 AD2d 1026). Rosenblatt, J. P., Thompson, Pizzuto and Altman, JJ., concur.